   Case 8:20-cv-00089-DOC-JDE Document 17 Filed 03/16/20 Page 1 of 4 Page ID #:101
Name and address:
NADA I. S MONKI (SBN: 205359)
MINTZ LE       COHN FERRIS GLOVSKY AND POPEO, P.C.
2029 Cents.. Park East, Suite 3100
Los Angeles, CA 90067



                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

                                                                             CASE NUMBER
LITTLE ORBIT LLC,
                                                                             8:20-cv-00089-DOC-JDE
                                                         Plaintiff(s),
                 v.
DESCEND NT STUDIOS INC., et al.,                                              APPLICATION OF NON-RESIDENT ATTORNEY
                                                                                    TO APPEAR IN A SPECIFIC CASE
                                                                                           PRO HAC VICE
                                                       Defendant(s),
INSTRUCT ONS FOR APPLICANTS
(1) The att ney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section 1, and have the designated Local Counsel sign in Section DI ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplem nt responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) fr m every state bar to which he or she is admitted; failure to do so will be groundsfor denying the Application. Scan the
    complet d Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have th designated Local Counselfile the Application electronically using the Court's electronicfiling system ("Motions and Related
    Filings > Applications/a Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using nn G-64 ORDER, availablefrom the Court's website), and pay the required $400 fee online at the time offiling (using a credit
    card). e fee is requiredfor each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be
    grounds or denying the Application. Out-of-state federal government attorneys are not required to pay the $'400 fee. (Certain
    attorney • for the United States are also exemptfrom the requirement of applyingfor pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 0 DER in Word or WordPerfect format must be em ailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION T INFORMATION

Whitticar. Michael C.
Applicant's ame (Last Name, First Name & Middle Initial)                                         check here tffederal government attorney         I=1
Nova IP La . PLLC
Firm/Agency Name
7420 Herita e Village Plaza                                         (571) 386-2980                          (855) 295-0740
Suite 101                                                            Telephone Number                        Fax Number
Street Addre s
Gainesville,   A 20155                                                   mikew@novaiplaw.com
City, State, Zip Code                                                                               E-mail Address

I have been retained to represent the following parties:
Descendent tudios Inc.                                                   D   Plaintiffs)    Defendant(s) la Other.
Eric Peterso                                                             ❑ Plaintiff(s)     Defendant(s) CI Other:
Name(s) of any(ies) Represented

List all state d federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her member ip. Use Section IV if more room is needed, or to provide additional information.
                 Name of Court                           Date of Admission            Active Member in Good Standing? (if not. please explain)
Commonwe•Ith of Virsinia                               11/4/1991
U.S.D.C. for the Eastern District of V ir is           7/8/1994
U.S.D.C. for the Western District of Virginia          9/9/1996
G-64 (02120)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                   Page 1 of 3
                                                                                                                         American LemniNet, Inc
                                                                                                                         VAvw FormeWnekFicee
   Case 8:20-cv-00089-DOC-JDE Document 17 Filed 03/16/20 Page 2 of 4 Page ID #:102

List all eas in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
       Case umber                                    Title of Action                            Date of Application      Granted/ Denied?
                             Strategic Global Research and Development Inc., v
5:20-cv-000 1-DMG-SP         Amarantus Bioscience Holdings, Inc., et al.                        3/16/2020               TBD




If any pro hoc vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Attorneys must be registeredfor the Court's electronicfiling system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacengov to complete the registration process and activate your e-filing
privileges in the Central District of California.

          SECTION II - CERTIFICATION

         I declare under penalty of perjury that:

          (1) All of the above information is true and correct.
          (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
              substantial business, professional, or other activities in the State of California.
          (3) I am not currently suspended from and have never been disbarred from practice in any court.
          (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
              Criminal Procedure, and the Federal Rules of Evidence.
          (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
              of this Court and maintains an office in the Central District of California for the practice of law, in
              which the attorney is physically present on a regular basis to conduct business, as local counsel
              pursuant to Local Rule 83-2.1.3.4.

               Rated 3/5/2020                                       Michael C. Whitticar
                                                                    Appa4,` Nan tlelase ty e r rint


                                                                                Signature

G-64 (02/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                 Page 2 of 3
                                                                                                                     American LegaiNet, Inc.
                                                                                                                     smiu_Evine.W.m41-Juvt_civii
   Case 8:20-cv-00089-DOC-JDE Document 17 Filed 03/16/20 Page 3 of 4 Page ID #:103


SECTION I=I - DESIGNATION OF LOCAL COUNSEL

Shamonki, Nada I.
Designee's Name (Last Name, First Name & Middle Initial)
Mintz Levin Cohn Ferris Glovsksy and Popeo, P.C.
Firm/Agency Name
2029 Century Park East                                            (310) 586-3200                        (310) 586-3202
Suite 3100                                                        Telephone Number                      Fax Number
Street Addr                                                       nshamonkiAmintz.corn
Los Angel        CA 90067                                         Email Address
City, State,    p Code                                           205359
                                                                 Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.

               Dated March 13, 2020                               Nada I. Shamonki
                                                                  Designee's Name (please typ    rrint)


                                                                  Designee's Signature
SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)


Admitted State and Federal Courts (Court; Date Admitted: Good Standing Y/N) — Continued:
             • the District of Columbia; 10/6/2014; Y
LLS.D.C. fo • the District of North Dakota; 6/1/2017; Y
United State s Court of Appeals for the Federal Court; 10/30/2002; Y
United State s Court of Appeals for the Fourth Circuit; 1/29/1998; Y
United State s Court of Appeals for the Third Circuit; 5/3/2000; Y *Currently Inactive*




G-64 (02/20)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                            Page 3 of 3
                                                                                                                  American LeggalNet, Inc.
                                                                                                                  love cirr.iW oft; F
Case 8:20-cv-00089-DOC-JDE Document 17 Filed 03/16/20 Page 4 of 4 Page ID #:104




                  f§•uprone court of Virginia
                                         AT RICHMOND

                                         Certificate


             I, Douglas B. Robelen, Clerk of the Supreme Court of Virginia,

       do hereby certify that

                       MICHAEL CHRISTIAN WHITTICAR

       was admitted to practice as an attorney and counsellor at the bar of this Court on

       November 4, 1991.

             I further certify that so far as the records of this office are

       concerned, MICHAEL CHRISTIAN WHITTICAR is a member of the bar

       of this Court in good standing.




                                                 10itne     my hand and seal of said Court
                                                   This 11th day of March
                                                   A.D. 2020

                                                  By:
                                                                            Deputy Clerk
